           Case 1:21-cv-00997-CJN Document 25 Filed 05/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CHARLES H. AND ISRAEL F., on behalf
of themselves and all others similarly
situated,
              Plaintiffs,
      v.
                                                      Civil Action No. 1:21-cv-00997 (CJN)
THE DISTRICT OF COLUMBIA, et al.,

              Defendants.



PLAINTIFFS’ MOTION FOR LEAVE TO FILE A SUPPLEMENTAL DECLARATION
            WITH THEIR REPLY BRIEF IN SUPPORT OF THEIR
               MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Local Rule 65.1(c), plaintiffs respectfully move this Court for leave to file a

supplemental declaration with their reply brief in support of their Motion for a Preliminary

Injunction Concerning Education for Students with Disabilities at the DC Jail Complex. ECF 12.

       In their opposition, defendants argue that a preliminary injunction is unnecessary because

some in-person instruction and related services at Inspiring Youth Program (IYP), the DCPS-

operated school at the DC Jail complex, have resumed as of May 5, 2021, and will be available to

all IYP students starting the week of May 14, 2021. Defendants’ Opposition to Plaintiffs’ Motion

for a Preliminary Injunction, ECF 23, pp. 14, 16.

       Plaintiffs have investigated defendants’ claims about the resumption of in-person

instruction and related services in May 2021 to meet the mandates of the Individualized Education

Programs (IEPs) of the putative plaintiff class in conformance with the Individuals with

Disabilities Education Act (IDEA). In order to respond to defendants’ assertions, which relate to

events that occurred after plaintiffs’ motion was filed on April 12, 2021, plaintiffs seek leave to
          Case 1:21-cv-00997-CJN Document 25 Filed 05/27/21 Page 2 of 3




submit a supplemental declaration from an IYP student. The proposed declaration responds to

defendants’ factual assertions regarding the resumption of in-person instruction and related

services for IYP students in May 2021 at the DC Jail complex.

       Plaintiffs’ proposed declaration is attached in a redacted version.         See Pl. Ex. 45

(Redacted). Plaintiffs will seek leave to submit the original proposed declaration under seal in

order to protect the declarant’s confidential health and educational information. Promptly after

filing this motion, plaintiffs will file a motion on behalf of the IYP student for leave to file his

original declaration under seal.

       Plaintiffs submit that the Court should exercise its inherent authority to permit the

additional declaration in support of plaintiffs’ motion for a preliminary injunction. The

supplemental declaration will assist the Court to better understand the most current circumstances

at the DC Jail complex.

       Pursuant to Local Rule 7(m), plaintiffs consulted with counsel for defendants, Honey

Morton, concerning the relief sought in this motion. Ms. Morton responded that defendants take

no position on the relief requested in this motion.

       A supporting memorandum and proposed order are attached.




                                                 2
    Case 1:21-cv-00997-CJN Document 25 Filed 05/27/21 Page 3 of 3




                              Respectfully submitted,
                              /s/ Zenia Sanchez Fuentes
                              Kathleen L. Millian, DC Bar No. 412350
                              Zenia Sanchez Fuentes, DC Bar No. 500036
                              Stephanie A. Madison, DC Bar No. 1025581
                              TERRIS, PRAVLIK & MILLIAN, LLP
                              1816 12th Street, NW, Suite 303
                              Washington, DC 20009-4422
                              (202) 682-2100, ext. 8478
                              kmillian@tpmlaw.com;
                              zsanchez@tpmlaw.com;
                              smadison@tpmlaw.com

                              Ifetayo Belle, DC Bar No. 1601686
                              Sarah Comeau, DC Bar No. 1012980
                              SCHOOL JUSTICE PROJECT
                              1805 7th Street, NW, 7th Floor
                              Washington, DC 20001-3186
                              (202) 630-9969
                              tbelle@sjpdc.org; scomeau@sjpdc.org

                              Kaitlin R. Banner, DC Bar No. 1000436
                              Margaret F. Hart, DC Bar No. 1030528
                              Jonathan Smith, DC Bar No. 396578
                              WASHINGTON LAWYERS’ COMMITTEE FOR
                              CIVIL RIGHTS AND URBAN AFFAIRS
                              700 14th Street, N.W., Suite 400
                              Washington, DC 20005
                              Phone: (202) 319-1000
                              Fax: (202) 319-1010
                              kaitlin_banner@washlaw.org;
                              margaret_hart@washlaw.org;
                              jonathan_smith@washlaw.org

May 27, 2021                  Counsel for Plaintiffs




                                  3
